Exhibit 2 FINANCIAL STATEMENTS March 31, 2008 FINANCIAL STATEMENTS UNIVERSAL TRACKING SOLUTIONS, INC. INDEX Page Accountant’s Report F-2 Financial Statements: Balance Sheet as of March 31, 2008 and December 31, 2007 F-3 Statement of Operations for thethree months ended March 31, 2008 and 2007 F-4 Statement of Cash Flows for the three months ended March 31, 2008 and 2007 F-5 Notes to Financial Statements F-6 F-1- INDEPENDENT AUDITORS' REPORT Independent Auditor’s Report To the Board of Directors of Universal Tracking Solutions, Inc. Gilbert, AZ We have reviewed the accompanying balance sheet of Universal Tracking Solutions, Inc. as of March 31, 2008, and the related statements of operations, Shareholders equity, and cash flows for thethree months ended March 31, 2008 and 2007. In accordance with statements or standards for Accounting and Review services issued by the American Institute of Certified Public Accountants. All information in these financial statements is the representation of the management of Universal Tracking Solutions, Inc. A review consist principally of inquires of Agency personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with generally accepted accounting principles. The balance sheet included review as of December 31, 2007 was audited by us, we expressed and unqualified opinion on it in our report dated March 21, 2008. Robert L. White & Associates, Inc. /s/ Robert L White & Associates, Inc. Robert L. White & Associates, Inc. April 14, 2008 Cincinnati, OH F-2- Universal Tracking Solutions, Inc. Balance Sheet March 31, 2008 and December 31, ASSETS Current Assets: Unaudited 2008 Audited 2007 Cash $ 20,090 $ 22,597 Accounts receivable 130,474 54,063 Inventory 30,388 25,631 Other Current Assets 1,976 836 Total Current Assets 182,928 103,127 Fixed Assets, Net 696 796 Non Current Accounts receivable 19,250 19,970 Total Assets $ 202,874 $ 123,893 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable 91,985 42,579 Note Payable, related party - 20,000 Accrued liabilities 103,734 50,339 Total Current Liabilities 195,719 112,918 Long Term Liabilities: Unearned Access Revenues 38,853 47,270 Total Liabilities 234,572 160,188 Shareholders' Equity: Common stock at $0.0001 par value; authorized 100,000,000 shares; 11,107,500 shares issued and outstanding at both March 31, 2008 and December 31 2007 respectively 1,111 1,111 Additional paid-in capital 471,819 471,819 Accumulated deficit (504,628 ) (509,225 ) Shareholders’ Equity (31,698 ) (36,295 ) Total Liabilities and Shareholders' Equity $ 202,874 123,893 See accompanying notes F-3- Universal Tracking Solutions, Inc. Statement of
